Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communications received 9/20/2019. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/10/2020, 2/16/2021 and 6/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-19 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without teaching how the , which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The claim merely recites the request includes a secure device valid credential list, as well as “incrementing a synchronization counter”,  which are never being used in the claim. Paragraphs [0064]-[0066] describes the use of the counter in the update process. Claim 13-19 are therefore omitting essential steps to make and use the invention. 
Correction or clarification is kindly requested.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 9 recite “the digital credential”, which lacks antecedent basis and renders the claims indefinite. For examination purposes, the limitation will be interpreted as “a digital credential”. Clarification or correction is kindly requested.


Allowed Claims
Claims 1-6, 8,10-12 and 20 are allowed. 
None of the prior art of record discloses 
“A secure device comprising: a memory; and at least one processor configured to: maintain a valid digital credential list, a revocation list, and a synchronization counter value; transmit a request to synchronize the valid digital credential list with an electronic device, the request comprising the valid digital credential list and the revocation list; receive, from the electronic device, an updated valid digital credential list; in response to receipt of the updated valid digital credential list: clear the revocation list, replace the valid digital credential list with the updated valid digital credential list, and increment the synchronization counter value; and fulfill a received credential maintenance request when the received credential maintenance request comprises an other synchronization counter value that is greater than or equal to the incremented synchronization counter value” as recited in claim 1.  

None of the prior art of the record discloses 
“A system comprising: an electronic device comprising: a memory configured to store a primary valid credential list comprising one or more credential identifiers, and a primary synchronization counter value; and at least one processor configured to: receive, wirelessly from a secure device, a request to synchronize the primary valid credential list with a secure device valid credential list, wherein the request comprises the secure device valid credential list and a secure device revocation list;   update the primary valid credential list by removing a credential identified in the secure device revocation list and by adding a credential identifier included in the secure device valid credential list; and transmit the updated primary valid credential list to the secure device; and the secure device, wherein the secure device is physically disconnected from the electronic device, the secure device comprising: a memory configured to store the secure device valid credential list, the secure device revocation list, and a secure device synchronization counter value; and at least one processor configured to: receive the updated primary valid credential list from the secure device; responsive to receipt of the updated primary valid credential list, and in a single atomic transaction: replace the secure device valid credential list with the updated primary valid credential list, clear the secure device revocation list, and increment the secure device synchronization counter value; and fulfill a received credential maintenance request when the received credential maintenance request includes an other synchronization counter value that is greater than or equal to the secure device synchronization counter value”, as recited in claim 20.
Therefore, claims 1 and its dependent claims (except claims 7 and 9 that need correction of the 112b) are allowed. Claim 20 is equally allowed.

The following prior art are put on the record are relevant to the claimed subject matter:
Hamel et al (US 20190303590) disclose a user device receiving a request for a valid list of credentials, determining a local list of valid credential that is provided to a database system, receiving indication of revoked certificates from the database system, and determining the list of valid credentials based on the local list of stored credentials and the revoked certificates, deleting the revoked credentials and adding new credentials.
Parkinson (US 20080133907) discloses a server periodically compiling pre-signed list of revoked and valid certificate, sent to third-party servers, the third-party servers receives query from clients to provide response about the status of certificate based on the list of revoked and valid certificates.
Turnbull et al (US al 6092201) disclose sharing list of certificates with users, periodically checking the validity of the shared list, update the shared list by adding new entries or removing revoked certificates, sharing again ...
Jain (US 9877188) discloses a server storing a plurality of remote databases, each associated with an organization storing user accounts and devices; as a remote database is updated with new user credentials, the server syncs the remote databases with all devices associated with the user credentials.
Keremalian et al (US 20170208075) disclose a server storing a good user password list and a bad password list, updating bad password list, incrementing a counter based on user location.
Doane (US 9087187): discloses verifying user credentials are unique by verifying hashed password, and updating a database of stored password;
Zirakmejad et al (US 10769262) disclose a server maintaining multiple credentials for a user associated with different organizations, updating credentials, checking revocation of credentials, sending current credential list to a user. 
Grajek et al (US 20180124039) disclose listing all device fingerprints for a user, selecting the ones to revoke and sending them to a server, to delete the association between the user and the selected devices;
Baumgarte et al (US 20160352749) disclose a master credential database that is updated by a server and provided to local database;
Yamamoto et al (US 20120023329) disclose a memory card storing a version of a latest revocation list and updating the revocation list when a received revocation list has a more recent version.
Naor et al “Certificate revocation and certificate update” disclose a tree structure of revoked certificates that is updated by removing expired certificates and adding newly revoked certificates.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        9/28/2021